Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 1 of 29


                          Index No. 16 Civ. 08719 (AJN)

                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                          HENRY CAMPBELL, et al.,

                                                                     Plaintiffs,

                                                -against-

                          CITY OF NEW YORK,

                                                                    Defendant.



                          DEFENDANT’S MEMORANDUM OF LAW IN
                          SUPPORT    OF   ITS  MOTION  FOR
                          DECERTIFICATION


                                   ZACHARY W. CARTER
                                   Corporation Counsel of the City of New York
                                   Attorneys for Defendant
                                   100 Church Street - Room 2-139/2-188
                                   New York, NY 10007


                                    Of Counsel:
                                    Kerrin A. Bowers
                                    J. Kevin Shaffer
                                    Tel: (212) 356-2473/1105
                                    Matter No. 2016-048230
            Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 2 of 29



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 2

          I.         DHS POLICE.......................................................................................................... 2

          II.        THE CITY’S TIME AND ATTENDANCE POLICIES AND PRACTICES ........ 3

                     A. The CityTime System ...................................................................................... 3

                     B. Plaintiffs’ Work Schedules .............................................................................. 4

                     C. Overtime Procedure and Payments to Plaintiffs.............................................. 6

          III. PLAINTIFFS’ PRE-SHIFT, POST-SHIFT AND MEAL PERIOD CLAIMS ARE
          BASED UPON HIGHLY INDIVIDUALIZED CIRCUMSTANCES ............................... 7

                     A. Meal Period Claims .......................................................................................... 8

                     B. Pre-Shift and Post-Shift Claims .................................................................... 11

          IV.  PLAINTIFFS’ CLAIMS ARE BASED UPON THE INDIVIDUAL PRACTICES
          OF THEIR SUPERVISING SPECIAL OFFICERS, MANY OF WHOM ARE ALSO
          PLAINTIFFS IN THIS ACTION ..................................................................................... 14

ARGUMENT ................................................................................................................................ 15

          THE COLLECTIVE SHOULD BE DECERTIFIED ....................................................... 15

                     A. Applicable Legal Standard ............................................................................ 15

                     B. Plaintiffs’ Claims Are Predicated On Their Own
                     Individual Circumstances...................................................................................... 17

                                1.    Officers are not Similarly Situated to Sergeants................................ 17

                                2. Plaintiffs’ Claims are Dependent upon
                                Individualized Factors such as their Particular
                                Supervisors, Posts and Assignments, Facilities, and
                                Personal Customs and Preferences ........................................................... 20

                                3. Plaintiffs’ Claims are Subject to Individualized
                                Defenses. ................................................................................................... 24

CONCLUSION ............................................................................................................................. 26
           Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 3 of 29



Statutes                                                                                                                  Pages

                                            TABLE OF AUTHORITIES

                                                                                                                        Page(s)

Cases

DeSilva v. N. Shore-Long Island Jewish Health System,
   27 F. Supp. 3d 313 (E.D.N.Y. 2014) .......................................................................................21

Diaz v. Elecs. Boutique of Am., Inc.,
   2005 U.S. Dist. LEXIS 30382 (W.D.N.Y. 2005) ....................................................................16

Gordon v. Kaleida Health,
   299 F.R.D. 380 (W.D.N.Y. 2014)............................................................................................20

Kuebel v. Black & Decker, Inc.,
   643 F.3d 352,365 (2d Cir. 2011)........................................................................................20, 24

Morano v. Intercontinental Capital Grp., Inc.,
  2012 U.S. Dist. LEXIS 100830 (S.D.N.Y. 2012) ....................................................................21

Myers v. Hertz Corp.,
   624 F.3d 537 (2d Cir. 2010)...............................................................................................15, 16

Ruiz v. Citibank, N.A.,
   93 F. Supp. 3d 279 (S.D.N.Y. 2015)........................................................................................21

Seward v. IBM,
   2012 U.S. Dist. LEXIS 49688 (S.D.N.Y. 2012) ....................................................16, 17, 21, 22

Thind v. Healthfirst Mgmt. Servs., LLC,
   2016 U.S. Dist. LEXIS 170503 (S.D.N.Y. 2016) ....................................................................21

Trinidad v. Pret A Manger,
    962 F. Supp. 2d 545 (S.D.N.Y. 2013)......................................................................................16

Zavala v. Wal-Mart Stores Inc.,
   691 F.3d 527 (3d Cir. 2012)...................................................................................16, 17, 21, 24

Zivali v. AT&T Mobility, LLC,
   784 F. Supp. 2d 456 (S.D.N.Y. 2011)........................................................16, 17, 20, 21, 22, 25

Statutes

29 U.S.C. §§ 201 et seq. (“FLSA”)................................................................1, 2, 15, 16, 17, 20, 24


                                                                ii
         Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 4 of 29



                                    PRELIMINARY STATEMENT

        Plaintiffs are 494 current or former Special Officers (“Officers”) or Supervising Special

Officers, Level I (“Sergeants”) who worked at the City of New York’s (“City” or “Defendant”)

Department of Homeless Services (“DHS”) at some point since November 10, 2013. Plaintiffs

allege that they are entitled to damages under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. (“FLSA”) because they were not compensated for time allegedly worked, but not reported to

DHS, in excess of their regular shifts (“Off The Clock Claim”). Plaintiffs further allege that the

City improperly calculated the regular rate of pay (“Regular Rate Claim”), overtime

compensation was not paid to them in a timely manner (“Timeliness Claim”), and they were

improperly paid straight time for compensatory time, instead of at a premium rate (“Straight

Time Claim”). Plaintiffs’ Off the Clock Claim was conditionally certified as a collective on July

25, 2017; conditional certification was denied as to the remaining three claims. 1 See ECF No.

37. As such, this motion addresses decertification of the collective with respect to Plaintiffs’

Off-the-Clock Claim only.

        The continued certification of this claim is not appropriate, and it should be decertified.

Plaintiffs serve as either Officers or Sergeants within DHS. Officers are not similarly situated to

Sergeants given the vast differences in their responsibilities. Critically, Sergeants supervise

Officers and, as part of their supervisory duties, review and approve Officers’ timesheets and

overtime requests. Currently, there are Plaintiffs in this action that have served, or currently

serve, as supervisors for other Plaintiffs.              This fundamental difference alone precludes

certification.




1
 Plaintiffs Jessica Maniotis and Edwin Rosario allege the Regular Rate Claim, Plaintiff Henry Campbell alleges the
Timeliness Claim, and Plaintiffs Jermaine Abraham and Edwin Rosario allege the Straight Time Claim.
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 5 of 29



       In addition, Plaintiffs’ claims are based upon their individual employment circumstances,

such as their particular supervisors, posts and assignments, facilities, and personal customs and

preferences. These varying experiences lead to vast differences in their alleged claims. This is

particularly evident with respect to Plaintiffs’ Off the Clock claims, which hinge entirely on

Plaintiffs being able to prove that an individual supervisor personally witnessed a particular

Plaintiff engage in uncompensated work. This type of highly particularized theory of liability is

not amenable to collective treatment. Lastly, Plaintiffs’ claims are subject to differing defenses.

As such, this matter cannot be maintained as a collective.

                                 FACTUAL BACKGROUND

       Plaintiffs are 494 current or former Officers and Sergeants employed by DHS, who allege

that the City failed to pay overtime wages in accordance with the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), for work performed before their scheduled hours, after their

scheduled hours, and during their scheduled meal periods.

 I.    DHS POLICE

       DHS maintains its own, internal group of peace officers who are responsible for securing

DHS facilities throughout the City of New York. Officers are responsible for patrolling DHS

facilities; screening employees and visitors; effectuating arrests and issuing summonses;

transporting or escorting persons in custody to NYPD precincts; assisting sick, injured, disabled,

and emotionally disturbed persons (“EDPs”); preparing relevant paperwork related to arrests,

summonses, EDPs; and numerous other duties related to maintaining the safety and order of

DHS facilities. See Officer Title Spec., Ex. A; Officer Master T&S, Ex. B annexed to the




                                                2
         Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 6 of 29



Declaration of J. Kevin Shaffer, dated April 15, 2019, (“Shaffer Decl.”). 2 Officers are directly

supervised by Sergeants. See Sergeant Title Spec., Ex. C; Sergeant Master T&S, Ex. D.

        As part of their supervisory duties, Sergeants are the first-line approvers of Officers’

timesheets and overtime requests. See Sergeant Master T&S, Ex. D at 2; Officer Guide, Ex. E at

§ 107-04; OT Policy, Ex. F at 3; Code of Conduct, Ex. G at 14-15.                      Sergeants are also

responsible for enforcing City and DHS policies regarding the allocation and control of overtime

worked by Officers; as well as monitoring Officers’ schedules, time and leave, and attendance.

Id. Additionally, Sergeants direct security units on specific tours of duty, and in addition to

performing the tasks of a Sergeant, are responsible for: supervising and evaluating job

performance of Officers; coordinating Officers’ assignments and equipment; directing and

training Officers’ in their duties and responsibilities; reprimanding and disciplining Officers for

poor performance; conducting roll call; inspecting Officers’ uniforms, posts, and work areas;

supervising Officers handling serious and unusual incidents; interpreting and enforcing policy

directives from higher supervisors; preparing and maintaining records, logs, and reports

regarding patrols, demonstrations, arrests, and other incidents related to safety and security; and

numerous other duties related to maintaining the safety and order of DHS facilities. See Sergeant

Master T&S, Ex. D; Sergeant Title Spec, Ex. C.

II.     THE CITY’S TIME AND ATTENDANCE POLICIES AND PRACTICES

        A.      THE CITYTIME SYSTEM

        CityTime is the City’s proprietary web-based timekeeping and payroll system that the

vast majority of City employees use to record their attendance at work, any work performed in

excess of their tour and any leave taken so that they can be paid accurately. See Pestana 30(b)(6)


2
  Unless otherwise indicated, references to “Ex.” are to the exhibits which are annexed to the Shaffer Decl.,
submitted in support of the City’s Motion for Decertification.

                                                     3
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 7 of 29



Tr., Ex. H at 115:9-116:2; see August 22 Wright 30(b)(6) Tr., Ex. I at 224:23-225:4, 238:17-20.

All Plaintiffs use CityTime to record their attendance and have done so since approximately June

2010. See August 22 Wright 30(b)(6) Tr., Ex. I at 25:22-26:18. The default in the CityTime

system is that Plaintiffs are compensated for all hours worked during their scheduled shift (“pay-

to-schedule”). See Pestana 30(b)(6) Tr., Ex. H at 104:15-105:11.

       Employees can record their arrival and departure time in CityTime in different ways;

these arrival and departure times are often referred to as “punches.” Plaintiffs assigned to work

at DHS facilities typically use hand scanners to scan in upon arriving at work and when leaving

the facility at the end of the day. See August 22 Wright 30(b)(6) Tr., Ex. I at 29:13-23; Pestana

30(b)(6) Tr., Ex. H at 194:11-23. As an alternative to the hand scanner, employees can also

record their time by Web Clock on designated computers located within DHS facilities. See

August 22 Wright 30(b)(6) Tr., Ex. I at 29:17-23, 79:25-80:19; Pestana 30(b)(6) Tr., Ex. H at

118:2-15.   Finally, Plaintiffs who report to shelters that are not directly run by DHS can

manually enter their time via time punch requests in CityTime. See August 22 Wright (30(b)(6)

Tr., Ex. I at 79:25-80:19; Pestana 30(b)(6) Tr., Ex. H at 118:16-119:19.

       B.      PLAINTIFFS’ WORK SCHEDULES

       Plaintiffs are scheduled to work in 8.5 hour shifts. See Adams 30(b)(6) Tr., Ex. K at 191-

192; see August 23 Wright 30(b)(6) Tr., Ex. J at 374-375. Plaintiffs are scheduled and paid to

arrive 30 minutes before commencing their regular security duties, in order to allow for

sufficient time to change into uniform, prepare for shifts, and attend roll call. See Adams

30(b)(6) Tr., Ex. K at 188-189. Plaintiffs are afforded a five minute grace period to clock in

before they are considered late. See August 22 Wright 30(b)(6) Tr., Ex. I at 54; Absence Control

& Lateness Policy, Ex. L at 8. Roll call is held 15 minutes after Plaintiffs’ shifts begin and 15

minutes prior to when Plaintiffs commencing their regular duties. See Abraham Tr., Ex. M at

                                                4
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 8 of 29



77:15-20; J. Johnson Tr., Ex. N at 56:5-57:8; Maniotis Tr., Ex. O at 15:24-16:13; McCraw Tr.,

Ex. P at 129:3-11; Rosario Tr., Ex. Q at 43:18-44:1; A. Vasquez Tr., Ex. R at 97:14-19. By way

of example, an Officer scheduled to work an 8:00 a.m. to 5:30 p.m. shift, arrives to work at 8:00

a.m. and has until 8:15 a.m. to change in to his or her uniform or otherwise prepare for his/her

shift and/or roll call. Roll call, in this example, would begin at 8:15 a.m. and the Officer would

then proceed to his/her assigned duties following roll call. The DHS Code of Conduct prohibits

employees from reporting to DHS premises before their scheduled hours or remaining on DHS

premises after their scheduled hours unless employees receive explicit permission to do so. See

Code of Conduct, Ex. G at 14, ¶ 5.7.

       The DHS Peace Officer Guide provides that all Plaintiffs are to take a daily half-hour

unpaid meal break. See August 23 Wright 30(b)(6) Tr., Ex. J at 374:10-375:3; Officer Guide,

Ex. E at § 113-02. The half-hour meal break is automatically deducted from the Officers’ and

Sergeants’ work schedules. See Adams 30(b)(6) Tr., Ex. K at 73:14-74:13; August 22 Wright

30(b)(6) Tr, Ex. I at 139:10-18; August 23 Wright 30(b(6) Tr. Ex. J at 375:4-10. This results in

Plaintiffs being assigned to an 8.5 hour tour but actually working a total of 8 hours during the

shift. Officers and Sergeants are required to record their meal period in their memo books. See

Adams 30(b)(6) Tr., Ex. K at 73:11-13; Officer Guide, Ex. E at § 113-02.            Officers and

Sergeants are encouraged to clock in and out for their meal period, or record their meal period in

CityTime, but are not required to do so. See August 23 Wright 30(b)(6) Tr., Ex. J at 380:14-

381:10; Adams 30(b)(6) Tr., Ex. K at 73:23-74:9. Sergeants, including Plaintiffs herein, are

typically responsible for scheduling Officers’ meal breaks and enforcing the daily half-hour meal

break. See Adams 30(b)(6) Tr., Ex. K at 72:10-73:4; Officer Guide, Ex. E at § 113-02. If an

emergency such as an arrest occurs during an Officer’s or Sergeant’s meal break, the employee



                                                5
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 9 of 29



may be required to suspend his or her meal break and respond. See Adams 30(b)(6) Tr., Ex. K at

145:21-147:22; Officer Guide, Ex. E at § 113-02. In such a scenario, the Sergeant is responsible

for ensuring that the Officer finishes his or her meal break, or requests overtime for the portion

of his or her meal break which he or she could not take. See Adams 30(b)(6) Tr., Ex. K at 146:7-

147:5; Officer Guide, Ex. E at § 113-02.

       C.        OVERTIME PROCEDURE AND PAYMENTS TO PLAINTIFFS

       Plaintiffs are required to submit an overtime request in the CityTime system for any time

worked outside of their regular schedule. See Pestana 30(b)(6) Tr., Ex. H at 59:21-60:11, 68:10-

14; OT Policy, Ex. F at 3. Plaintiffs are then compensated for the time worked during their

scheduled shifts, as well as any overtime requested and approved in CityTime. See Pestana

30(b)(6) Tr., Ex. H at 68:10-14, 115:12-116:2. All overtime requests require two levels of

approval. See August 22 Wright 30(b)(6) Tr., Ex. I at 184-185. An employee’s immediate

supervisor is the first level approver of overtime in CityTime. See August 22 Wright (30)(b)(6)

Tr., Ex. I at 184:14-19. As such, Sergeants are the first level overtime approvers for Officers,

and Supervising Special Officers, Level II (“Captains”) are the first level approvers for the

Sergeants. Id.

       Both the City and DHS’s overtime policy is that Plaintiffs should request and receive

preapproval from their immediate supervisor before working any time outside of their regular

schedule. See Pestana 30(b)(6) Tr., Ex. H at 54:21-55:8, 195:19-196:4; August 22 Wright

30(b)(6) Tr., Ex. I at 71:6-10. However, if a Plaintiff does not obtain prior authorization to work

overtime but actually works in excess of their regularly scheduled tour, City policy is to pay

Plaintiff for the overtime worked absent pre-approval. See Pestana 30(b)(6) Tr., Ex. H at 67:2-9.

Indeed, overtime requests in CityTime are routinely approved even if they did not receive



                                                6
          Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 10 of 29



preapproval to work such time. For example, Plaintiffs are often required to work beyond their

scheduled hours when effectuating arrests, and are paid overtime despite not technically

receiving pre-approval. See August 22 Wright 30(b)(6) Tr., Ex. I at 96:10-97:19. Moreover, if

the City becomes aware that an employee worked outside of his or her scheduled hours but did

not request overtime compensation in CityTime for such time, it is the City’s policy to pay the

employee for the overtime worked. See Pestana 30(b)(6) Tr., Ex. H at 67:7-68:14, 195:19-

196:22.

       Plaintiffs are able to request overtime for any time worked outside of their regular

schedules, whether such time worked is before/after their shifts or during their meal breaks. See

Pestana 30(b)(6) Tr., Ex. H at 59:9-60:20, 138:20-139:24, 197:18-198:8. Plaintiffs understood

how to submit an overtime request in CityTime and that they would not be paid for this work

unless they did so. See Abraham Tr., Ex. M at 56:9-18; Cook Tr., Ex. S at 23:20-24:2; Dudzik

Tr., Ex. T at 40:8-41:7; Mas Tr., Ex. U at 53:23-54:15; McCraw Tr., Ex. P at 89:25-91:2;

Rosario Tr., Ex. Q at 26:11-21; A. Vasquez Tr., Ex. R at 71:13-74:12. At the end of each week,

before submitting their timesheets, Plaintiffs are required to certify the accuracy of their time

records in CityTime. See DHS Timekeeping Training, Ex. V at DEF 000017, DEF 000019;

CityTime Web Course, Ex. W at DEF 000630; CityTime Reminder, Ex. X. Plaintiffs also certify

that they have requested compensation for all time worked in excess of their tour. Id.

III.   PLAINTIFFS’ PRE-SHIFT, POST-SHIFT AND MEAL PERIOD CLAIMS ARE
       BASED UPON HIGHLY INDIVIDUALIZED CIRCUMSTANCES

       On November 16, 2017, the parties entered into a discovery stipulation governing Count I

of the Complaint in this action, which was so-Ordered on November 21, 2017. See ECF Docket

No. 54.     Pursuant to the parties’ discovery stipulation, the parties randomly selected 24

“discovery Plaintiffs” on February 13, 2018 - 19 “discovery plaintiffs” are current or former


                                                7
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 11 of 29



Officers with DHS and 5 “discovery Plaintiffs” are current or former Sergeants with DHS.

Twenty-three of the “discovery Plaintiffs” were deposed (18 Officers and 5 Sergeants, however

some of the Officers deposed had also served in the role of Sergeant pursuant to a promotion).

Plaintiffs’ Off the Clock Claims are predicated on three types of allegedly unpaid work: pre-shift

work, post-shift work and work performed during a meal break. The deposed Plaintiffs testified

that their meal period, pre-shift, and post-shift claims are based upon highly individualized

allegations including, but not limited to their specific work locations, assigned details and posts,

supervisors and their practices, and personal choices.

       A.      Meal Period Claims

       Plaintiffs’ meal period claims are unsuitable for class treatment as they are based upon

highly individualized factors. For example, Plaintiff James Johnson (“Johnson”) served as both

an Officer and Sergeant during the relevant time period. See J. Johnson Tr., Ex. N at 22:6-23:11.

Johnson testified that when he was an Officer, he did not work through his meal break and

typically took his break from 7:00 p.m. to 7:30 p.m. Id. at 72:25-75:1. Johnson testified that if

there was an arrest or altercation in the facility that precluded him from taking his break at this

time, he would take it at a different time. Id. at 73:24-74:18. In contrast, Johnson testified that

when he was an Sergeant at Bedford Atlantic Men’s Shelter, he was only able to take a half-hour

uninterrupted meal break one day each week, and otherwise did not take a meal period, or ate

while he was working. Id. at 61:24-64:6. However, Johnson says that when he was a Sergeant at

the BRC Assessment Center, he was able to take a 30-minute meal break because he had a

partner. Id. at 75:11-78:1. Thus, Plaintiff Johnson’s meal time claim is wholly dependent upon

his title at the time, and the individual circumstances of his assignment and work location.




                                                 8
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 12 of 29



       A sampling of testimony from the other Plaintiffs clearly demonstrates that Plaintiffs’

meal period claims are based upon highly individualized allegations, and are not properly suited

for collective treatment:

                                              Officers
 Plaintiff                   Individual Circumstances Impacting Meal Time Claim
Maniotis,    Takes meal break at PATH Shelter, does not eat at post or work during meal.
Jessica      (Maniotis Tr., Ex. O at 64:6-66:24). Might skip meal break if there's an arrest, which
(Officer)    rarely happens (Id.). Once worked through meal, requested overtime for that period,
             and believes she was paid overtime. (Id. at 66:25-68:12)
Francois     At Stadium Women’s Shelter, “for the most part [her] meal breaks were [her] meal
Davis,       breaks,” but “everything was different every day.” (Francois Tr., Ex. Y at 98:4-14).
Shirley      At PATH, could not say how often she could not take a meal because “every day
(Officer)    was a different situation depending on [her] post.” (Id. at 98:23-99:10) For
             example, if she was on access control and confiscated drugs, she could not have a
             meal break because there was paperwork to complete. (Id.)
Robinson     Took a meal break while he worked at Bowery Residence. (Robinson Tr., Ex. Z at
Christian    17:2-17, 62:19-63:16. Would eat in the locker room, and would never at his
(Officer)    assigned post (Id. at 66:7-22). Would skip meal in serious situations, i.e. crimes
             where all officers were needed to help, approx. once per week (Id. at 66:23-67:11).
             Never requested overtime for working through meal because no one ever told him to
             do so. (Id. at 67:12-68:17).
Rosario,     Takes a meal break in the locker room, except when he is on an arrest or MVO
Edwin        detail (Rosario Tr., Ex. Q at 57:2-11). Arrest details vary in frequency, MVO details
(Officer)    occur every two weeks (Id.). Never instructed to work through meal, just that he can
             go home once he completes the detail (Id. at 57:12-19). Some sergeants at PATH
             and Jack Ryan Residence facilities tell officers to stand by for meal if there's a
             "condition going on," and no one takes meal until further notice. (Id. at 58:13-59:9).
Vaughan,     If working in the field on warrant detail, would eat on the road. (Deposition of
Keith        Discovery Plaintiff Keith Vaughan, (“Vaughan Tr.”), Ex. AA at 19:22-20:9). If he
(Officer)    was at 30th Street, would eat at his desk while working. (Id. at 76:24-77:24). Some
             sergeants would tell him to take a meal break. (Id. at 20:23-21:6). No one told him
             to work during his meal, but he does it because more work will be coming (Id. at
             78:21-79:22). Would not get a meal 4-5 times per year (Id. at 81:13-19).
Augustin,    In Operations assignment, he works during meal break and eats at his post,
Ted          answering phones and emails (Augustin Tr., Ex. BB at 61:6-64:18. Cannot take a
(Officer)    meal 2-3 times per week (Id. at 64:24-65:13). But when he was assigned to LIFE
             Shelter, received an uninterrupted 30-minute meal break and ate lunch in an area by
             the locker room (Id. at 63:1-64:23).




                                                 9
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 13 of 29



Burton,      Took meal whenever her supervisor, Sergeant Dionne Beckett said she could.
Shonda       (Deposition of Discovery Plaintiff Shonda Burton, (“Burton Tr.”), Ex. CC at 20:25-
(Officer)    21:25). Ate in the locker room (Id. at 65:3-16). Would not take meal break if she
             was on an arrest or hospital escort (Id. at 67:2-6). Sergeant Beckett directed Burton
             to work during meals (Id. at 89:14-19). She once requested overtime for working
             through part of her meal but that request was denied (Id. at 70:24-72:22, 76:1-14).
Brackett,    Skipped meals and recorded in his memo book that he took meal, even if he did not.
Elijah       (Brackett Tr., Ex. DD at 27:6-24). Could not take meal if he was doing an EDP
(Officer)    escort or processing an arrest (Id. at 44:20-25). Sergeant Jarrin once denied his
             request to take meal break and said he could take it when he got coverage. (Id. at
             13:19-14:8). He never got coverage. (Id.) Jarrin said to put 30 minutes on CityTime
             for meal, even if he did not take 30 minutes. (Id. at 57:4-61:17).

                                               Sergeants
 Plaintiff                    Individual Circumstances Impacting Meal Time Claim
Abraham,       As a sergeant, can only take meal break if he has a partner (Abraham Tr., Ex. M at
Jermaine       24:1-18, 92:14-93:25). Unable to take meal due to not having a partner 2-3 times
(Sergeant)     per week (Id. at 93:19-25). Whether he can take meal “depends…[on] what is
               going on for the day.” (Id. at 97:8-98:1) At Flatlands, if there is an arrest, have to
               complete paperwork during meal, and sometimes they are short-staffed. (Id.). Has
               pulled SOs off meal breaks for arrests, lets them finish meal later. (Id. at 119:23-
               120:25)
Cartagena,     If it was quiet in the building and he had a partner, he would exit facility to buy
Marcos         lunch, and eat his meal upstairs. (Cartagena Tr., Ex. EE at 75:25-76:20). If no other
(Sergeant)     Officer was on duty, he ate his meal quickly at his desk (Id. at 77:18-79:17).
               Officers had scheduled meal periods, but Sergeants did not. (Id. at 76:8-11). Would
               skip meal entirely approximately once per week (Id. at 78:24-79:17).
Henry,         Does not normally take a meal break, but has taken at least one meal since
Edmund         11/18/13. (Henry Tr., Ex. FF at 19:12-19, 57:6-59:7). Does not eat at nights, skips
(Sergeant)     his meal all 5 days a week (Id. at 77:23-78:12). The special officers he supervises
               do not have a scheduled meal break, and only get a meal break if he allows them to
               take one. (Id. at 29:13-30:25).
Mas,           Sometimes cannot take meals because it is so busy, happens every week (Mas Tr.,
Jonathan       Ex. U at 84:4-85:24). Sometimes works through his meal “upwards of a half a
(Sergeant)     dozen times [per] week,” despite only being scheduled to work 5 days per week.
               (Id. at 88:13-17; 24:17-20). Does not really get meal where he’s not working, as he
               is always "on duty" (Id. at 108-109)

       Plaintiffs’ meal period claims are not suitable for class treatment because they are based

upon highly individualized factors such as the facility to which they are assigned, their assigned

details or posts, their supervisors’ practices, and their own personal preferences about taking

meal breaks.



                                                 10
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 14 of 29



        B.     Pre-Shift and Post-Shift Claims

        Plaintiffs’ pre-shift and post-shift claims are also unsuitable for class treatment because

they are based upon factors and circumstances unique to each Plaintiff. For an example related

specifically to pre-shift claims, a sampling of the deposed Plaintiffs shows that, while nearly all

Plaintiffs agree that they are scheduled to arrive 30 minutes before their policing duties begin,

the actual time that Plaintiffs arrive, their alleged pre-shift responsibilities, and how long it

allegedly takes them to prepare for their shifts, all vary greatly:

                                             Officers
 Plaintiff                  Individual Circumstances Impacting Pre-Shift Claims
Rosario,     Arrives on time or within five minute grace period. (Rosario Tr., Ex. Q at 31:23-
Edwin        32:14). Only has to change into uniform and check equipment before roll call. (Id.
(Officer)    at 38:20-23). Takes five minutes to put on uniform. (Id. at 34:25-35:1).
Johnson,     Usually arrived 10-15 minutes early. (L. Johnson Tr., Ex. GG at 30:8-12). Roll call
Lanesha      occurred 15 minutes after she was scheduled to arrive. (Id. at 15:4-21). Before roll
(Officer)    call, she would change into uniform, update her memo book, and talk with
             coworkers. (Id. at 30:25-31:7; 39:15-42:5). It took 10 minutes to change into her
             uniform. (Id. at 32:7-9).
Maniotis,    Scheduled to arrive at 2:00 pm, roll call is at 2:15 pm, and the 15 minutes before roll
Jessica      call are for changing into uniform and getting ready. (Maniotis Tr., Ex. O at 15:14-
(Officer)    16:13, 35:2-3, 52:1-5). Still arrives 15-30 minutes earlier than scheduled, at 1:30
             pm - 1:45 pm, to get changed, prepare memo book, and talk with coworkers. (Id. at
             42:3-43:24, 48). Changing takes 15 minutes (Id. at 49:3-4). Her supervisor arrives
             around 2:00 pm. (Id. at 61:11-13).
Vaughn,      Arrived 30-45 minutes before scheduled start time. (Vaughn Tr., Ex. AA at 52:13-
Keith        53:18). Pre-shift duties were preparing his equipment, changing into uniform,
(Officer)    talking with coworkers. (Id. at 53:11-54:16). It took 30-45 minutes to put on his
             uniform. (Id. at 63:13-20).
Seidi-       Arrives 30-45 minutes before scheduled start because of staff shortage at the
Gbamuse,     Boulevard Shelter. (Seidi-Gbamuse Tr., Ex. HH at 38:9-24). Clocks in, goes upstairs
Adekoya      to see if coworkers need help, assists if necessary. (Id. at 39:3-16) Changes into
(Officer)    uniform and then gets coffee. (Id. at 39:17-22). Takes 5-10 minutes to put on
             uniform (Id. at 115:4-14). Several times a month, he begins his shift by assisting
             with transport duty, and misses roll call. (Id. at 58:19-62:7)
Brackett,    Arrives 45-60 minutes before scheduled start, but does not clock in until 11:30 am,
Elijah       when his tour begins. (Brackett Tr., Ex. DD at 31:5-12). Arrives early to put on
(Officer)    uniform, which takes 8-10 minutes (Id. at 31:13-32:10). His only duties before roll
             call are changing and inspecting equipment. (Id. at 34:24-35:25). Sergeant Jarrin
             told him not to request overtime for working before his shift. (Id. at 22:12-23:17).



                                                  11
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 15 of 29



Augustin,    Arrives at Atlantic Men’s Shelter 45-75 minutes early, and arrived 90 minutes early
Ted          at LIFE Shelter. (Augustin Tr., Ex. BB at 36:3-37:5, 77:17-25). Arrives that early
(Officer)    because of “habit.” (Id. at 37:4-5). Pre-shift tasks include changing into uniform,
             sending emails, attending roll call, and preparing equipment. (Id. at 50:13-51:18,
             78:1-13). Takes 5 minutes to put on uniform (Id. at 39:2-4). Sergeants Nadia Brown
             and Thomasina Brown have seen him perform pre-shift work, asked him to relieve
             officers when he arrives early. (Id. at 75:7-76:6).

                                          Sergeants
Plaintiff                  Individual Circumstances Impacting Pre-Shift Claims
Mas,       Arrives on time at 3:30 pm. (Mas Tr., Ex. U at 21:17-22; 61:2-6). As a sergeant, he
Jonathan   has to get dressed, speak with outgoing sergeant, prepare for roll call, and lead roll
(Sergeant) call at 3:45 pm. (Id. at 61:21-62:11). He is typically able to get dressed and
           complete roll call by 4:00 pm (Id. at 70:17-24).
Abraham, Supposed to clock in at 7:30 am, but usually clocked in 15-30 minutes early to dress
Jermaine and get briefed by the outgoing sergeant. (Abraham Tr., Ex. M at 66:5-25). As a
(Sergeant) sergeant, also had to prepare command log, inspect SOs’ uniforms, and prepare
           paperwork before roll call. (Id. at 72:16-73:12).

       Additionally, Plaintiffs’ testimony varied with respect to work allegedly performed after

their shift ended.   The primary difference in the testimony was the significant variations

regarding what amount of time allegedly worked beyond their shift end time would warrant the

Plaintiff submitting a request for overtime compensation to cover that time.

                                         Officers
 Plaintiff            Individual Practices Regarding Threshold Amount for OT
Cruz,        No minimum amount of time to submit as overtime. (Cruz Tr., Ex. II at 98:8-21).
Miguel
(Officer)
Seidi-       Would request overtime for 10 minutes or more. (Seidi-Gbamuse Tr., Ex. HH at
Gbamuse,     92:7-93:13).
Adekoya
(Officer)
Maniotis,    Would request overtime for 15 minutes or more. (Maniotis Tr., Ex. O at 75:13-
Jessica      76:2).
(Officer)
Vasquez,     Would request overtime for 30 minutes, but probably not less than that. (A. Vasquez
Anthony      Tr., Ex. R at 166:24-167:10). Would “take it upon himself” not to request overtime
(Officer)    for less than 30 minutes because sometimes his relieving officers are delayed by
             mass transit. (Id. at 167:11-24).




                                               12
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 16 of 29



Rosario,     Would request overtime for 1 hour or more. (Rosario Tr., Ex. Q at 65:24-67:16).
Edwin        Was instructed in the academy that DHS would not pay for less than 1 hour of
(Officer)    overtime. (Id. at 67:3-13).
Augustin,    Would not submit OT request for anything less than 90-120 minutes (Augustin Tr.,
Ted          Ex. BB at 71:22-72:19). Early in his career, a Captain told him not to submit an
(Officer)    overtime request for anything less than 45 minutes (Id. at 65:14-66:1). Would not
             request overtime if his relieving officer was late or if he came in early to help his
             coworkers. (Id. at 73:4-18).

                                              Sergeants
 Plaintiff                 Individual Practices Regarding Threshold Amount for OT
Dudzik,      Would request overtime for 15 minutes or more. (Dudzik Tr., Ex. T at 142:5-8).
John         Minimum used to be one hour. (Id. at 141:19-142:8). He has received overtime
(Sergeant)   requests for 8-15 minutes, but he would not personally submit an overtime request
             for that amount. (Id. at 141:22-142:1). Can’t recall ever denying an overtime
             request. (Id. at 145:9-10).
Henry,       Would request overtime for 15 minutes or more, because that amount of time “looks
Edmund       reasonable.” (Henry Tr., Ex. FF at 82:6-15). Requesting overtime for less than 15
(Sergeant)   minutes “would be mean.” (Id. at 83:15-85:7). But any time worked after the end of
             his schedule is overtime. (Id. at 84:2-6).
McCraw,      Would request overtime for 30 minutes. (McCraw Tr., Ex. P at 159:1-5). Not sure if
Brian        he would request overtime for 10 minutes, says it would depend upon whether the
(Sergeant)   overtime was voluntary or involuntary. (Id. at 159:20-161:24).
Mas,         Would request overtime for at least 45 minutes to 1 hour, but not for 30 minutes.
Jonathan     (Mas Tr., Ex. U at 97:5-98:23). No one ever told him that there was a minimum
(Sergeant)   overtime requirement of 1 hour. (Id. at 97:20-25). Anything past the end of your
             shift should be overtime. (Id.).
Abraham,     Would request overtime for 1 hour or more. (Abraham Tr., Ex. M at 107:23-
Jermaine     108:19). Heard 1 hour was the minimum amount of overtime through word of
(Sergeant)   mouth, approx. 9-10 years before he was deposed, from retired Lieutenant Robinson
             (Id.).

       As illustrated by the above sampling of deposition testimony, Plaintiffs’ claims are

unsuitable for collective, class treatment as they are based upon individualized, fact-specific

variables including, but not limited to, the specific facility to which Plaintiffs are assigned, their

assigned details or posts, their supervisors’ practices, and their own personal preferences about

when to request overtime.




                                                 13
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 17 of 29



IV.    PLAINTIFFS’ CLAIMS ARE BASED UPON THE INDIVIDUAL PRACTICES
       OF THEIR SUPERVISING SPECIAL OFFICERS, MANY OF WHOM ARE
       ALSO PLAINTIFFS IN THIS ACTION

       Plaintiffs testified to facts demonstrating that their pre-shift, post-shift, and meal period

claims are based upon the individualized and varying practices of their supervisors - including

Sergeants - rather than a common policy or plan that violates the law. Indeed, many of the

deposed Plaintiffs identified other Plaintiffs as supervisors who allegedly observed or were

aware of Plaintiffs working through meal breaks, before their scheduled hours, or after their

scheduled hours, and allegedly instructed them not to request overtime.

       For example, Discovery Plaintiff Elijah Brackett testified that for his entire tenure at

DHS, he was directly supervised by Sergeant Glennd Jarrin (“Jarrin”), who was responsible for

initially approving his timesheets. See Brackett Tr., Ex. DD at 13:14-15:6. Glennd Jarrin is also

a Plaintiff in this action. In his interrogatory responses, Brackett identifies Jarrin as a supervisor

who allegedly observed or was aware of him performing pre-shift, post-shift, and meal period

work for which Brackett was not compensated. See Plaintiff Elijah Brackett’s Response to

Defendant’s First Set of Interrogatories, Ex. JJ at 4-26. Brackett testified that Jarrin was aware

of him performing pre-shift work, because Plaintiff would be the first to arrive in the locker

room and would inform Jarrin of incidents that occurred before Jarrin arrived at the facility. See

Brackett Tr., Ex. DD at 55:3-11. Brackett testified that he would come into work 30 minutes

before he was supposed to punch in, but that Jarrin instructed him not to request overtime for that

pre-shift time. See Brackett Tr., Ex. DD at 22:12-23:17. Brackett also testified that Jarrin denied

him meal breaks when he asked for them. See Brackett Tr., Ex. DD at 13:19-14:8. Brackett also

testified that Jarrin instructed him to record 30 minutes of meal time each day in CityTime and in




                                                 14
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 18 of 29



his memo book, even if Brackett did not take a full 30-minute meal break. See Brackett Tr., Ex.

DD at 27:6-24; 57:4-59:9; 61:3-17.

       Additionally, Discovery Plaintiff Shonda Burton testified that she was directly supervised

by Sergeant Dionne Beckett (“Beckett”). See Burton Tr., Ex. CC at 15:14-17. Dionne Beckett is

also a Plaintiff in this action. Burton testified that she took her meal break whenever Beckett

told her to take a meal break. See Burton Tr., Ex. CC at 20:25-21:25. She also testified that

Beckett frequently directed her to work during her meal breaks. See Burton Tr., Ex. CC at

89:14-19; Plaintiff Shonda Burton’s Response to Defendant’s First Set of Interrogatories, Ex.

KK. Burton testified that Beckett instructed Burton that she could not submit overtime requests

for working through a portion of her meal break. See Burton Tr., Ex. CC at 72:6-73:10. Burton

testified that she once submitted an overtime request for working during her meal break, but did

not submit any further overtime requests for working during her meal period after Beckett denied

that request. See Burton Tr., Ex. CC at 70:24-72:22, 76:1-14. As illustrated by the above

examples, Plaintiffs’ off-the-clock claims are largely based upon the individual actions and

practices of their supervisors, many of whom are also Plaintiffs in this action.

                                           ARGUMENT

                       THE   COLLECTIVE                   SHOULD         BE
                       DECERTIFIED

       The record evidence shows that the continued certification of this collective is

inappropriate and, therefore, it should be decertified.

A.     Applicable Legal Standard

       The Second Circuit applies a two-step process for certification of a collective action

under § 216(b) of the Fair Labor Standards Act (“FLSA”). Myers v. Hertz Corp., 624 F.3d 537,

554-55 (2d Cir. 2010). At the first step, the court conducts “an initial determination” to notify


                                                 15
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 19 of 29



potential opt-in plaintiffs “who may be ‘similarly situated’ to the named plaintiffs with respect to

whether a FLSA violation has occurred.” Id. at 554-55 (internal citations omitted). Plaintiffs

may fulfill their burden during the first stage by making a “modest factual showing”

demonstrating that both they and the opt-in employees were victims of a common, unlawful

policy. Id. at 555. However, several Second Circuit decisions “rejected efforts to conditionally

certify collectives where the plaintiffs were unable to demonstrate that employees at locations

where they did not work were subject to the same allegedly unlawful policy or practice.”

Trinidad v. Pret A Manger, 962 F. Supp. 2d 545, 557-60 (S.D.N.Y. 2013).

       The second step requires the court to review a fuller record, and determine “whether the

plaintiffs who have opted in are in fact similarly situated to the named plaintiffs.” Myers, 624

F.3d at 555 (citations and internal quotation marks omitted).         When the court makes its

determination at the second stage, it “examines the proposed class under the following three

prongs: (1) common or disparate factual and employment settings of the individual plaintiffs; (2)

defenses available which appear common to all plaintiff's or individual to each plaintiff; and (3)

fairness and procedural considerations.” Seward v. IBM, 2012 U.S. Dist. LEXIS 49688, at *54-

55 (S.D.N.Y. 2012); see, e.g., Zivali v. AT&T Mobility, LLC, 784 F. Supp. 2d 456, 460

(S.D.N.Y. 2011). Plaintiffs maintain the burden of proving, by a preponderance of evidence

(Zavala v. Wal-Mart Stores Inc., 691 F.3d 527, 537 (3d Cir. 2012)), that the opt-in plaintiffs are

similarly situated and the court now, in light of the fuller record, “must apply a more stringent

standard of proof in determining whether plaintiff's are similarly situated for the purposes of the

FLSA.” Seward, 2012 U.S. Dist. LEXIS 49688, at *54-55. “A similar situation exists if there is

a factual nexus between” all of the plaintiffs. Diaz v. Elecs. Boutique of Am., Inc., 2005 U.S.

Dist. LEXIS 30382, at *10 (W.D.N.Y. 2005).



                                                16
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 20 of 29



       Whether a collective should be certified “is extremely fact-dependent” and “largely in the

court's discretion.” Seward, 2012 U.S. Dist. LEXIS 49688, at *56. “Relevant factors include []:

whether the plaintiffs are employed in the same corporate department, division, and location;

whether they advance similar claims; whether they seek substantially the same form of relief;

and whether they have similar salaries and circumstances of employment.” Zavala, 691 F.3d at

537. “Plaintiffs may also be found dissimilar based on the existence of individualized defenses.”

Id. at 536-7. Absent a company-wide policy or practice, “plaintiffs will have to demonstrate that

each individual manager had actual or constructive knowledge that plaintiffs were performing

off-the-clock work without proper compensation.” Zivali, 784 F. Supp. 2d at 468. Plaintiffs

cannot meet their burden of demonstrating that the collective of 494 Officers and Sergeants is

similarly situated for the purposes of the FLSA.

B.     Plaintiffs’ Claims Are Predicated On Their Own Individual Circumstances

       Discovery has shown that Plaintiffs’ off-the-clock claims are not suitable for collective

treatment because: (1) Officers are not similarly situated to Sergeants because of their different

professional responsibilities, particularly because Sergeants approve Officers’ timesheets and

overtime requests; (2) Plaintiffs’ claims are based upon their individual employment

circumstances, such as their particular supervisors, posts and assignments, facilities, and personal

customs and preferences; and (3) Plaintiffs’ claims are subject to differing defenses.

       1.      Officers are not Similarly Situated to Sergeants

       Officers are not similarly situated to Sergeants because the job responsibilities for

Sergeants are materially different from those of Officers. While both Officers and Sergeants

patrol and secure DHS facilities, Sergeants directly supervise Officers, and are responsible for

functions related to timekeeping and administering meal breaks that form the basis of Officers’

alleged off-the-clock overtime claims. See Sergeant Title Spec., Ex. C at 1-2; Sergeant Master

                                                17
          Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 21 of 29



T&S, Ex. D at 2.       Specifically, Sergeants are responsible for initially approving Officers’

timesheets and overtime requests in CityTime. See Sergeant Master T&S, Ex. D at 2; Officer

Guide, Ex. E at § 107-04; OT Policy, Ex. F at 3; Code of Conduct, Ex. G at 14-15. Sergeants are

also typically responsible for telling Officers when to take their meal breaks, pulling Officers off

of their meal breaks to respond to emergency situations, and for ensuring that Officers finish

their meal breaks if they are interrupted. See Mas Tr., Ex. U at 90:25-91:12; Abraham Tr., Ex.

M at 119:23-120:25; Henry Tr., Ex. FF at 29:13-30:25; McCraw Tr., Ex. P at 171:3-8; Dudzik

Tr., Ex. T at 148:1-14. In addition to these timekeeping and meal coordination duties, Sergeants

have many other responsibilities that Officers do not, including: evaluating Officers’ job

performance, disciplining Officers through verbal reprimands and corrective meetings,

conducting daily roll call sessions, training Officers on the job, maintaining DHS records such as

command logs, and communicating with higher-ranking officials such as Lieutenants, Captains,

and Deputy Inspectors about the day-to-day operation of DHS facilities. See Sergeant Title

Spec., Ex. C.

          There is an inherent conflict between the Officers and Sergeants represented in this

purported collective, as the deposed Officers identified Sergeants who were allegedly aware of

them performing unpaid work before and after their scheduled hours, and during their meal

breaks.     See supra Statement of Facts, Section IV.       This conflict illustrates the material

difference between the job responsibilities for Officers and Sergeants, and underscores why all

plaintiffs in this purported collective are not similarly situated. For example, Officer Elijah

Brackett and his supervisor Sergeant Glennd Jarrin are both plaintiffs in this action. See Brackett

Tr., Ex. DD at 13:14-15:6. In his interrogatory responses, Brackett states that Sergeant Jarrin

knew he was working before and after his scheduled hours, and during his meal period, but was



                                                18
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 22 of 29



not being paid overtime for that work. See Plaintiff Elijah Brackett’s Response to Defendant’s

First Set of Interrogatories, Ex. JJ at 4-26. Brackett testified that Jarrin, who was responsible for

approving his overtime requests, told him not to request overtime for performing 30 minutes of

work before he was scheduled to arrive. See Brackett Tr., Ex. DD at 22:12-23:17. Brackett

testified that Jarrin denied his requests for meal breaks, and told him to record 30 minutes of

meal break in CityTime and in his memo book, regardless of whether he took a 30 minute meal

break. Id. at 13:19-14:8; 27:6-24; 57:4-59:9; 61:3-17. Based upon these allegations, Plaintiff

Brackett’s off-the-clock overtime claims are clearly founded, in part, on Plaintiff Jarrin’s conduct

as a supervisor – conduct that clearly violates City policy with respect to overtime. See Pestana

30(b)(6) Tr., Ex. H at 59:9-60:20, 138:20-139:24, 197:18-198:8.

       Additionally, Officer Shonda Burton and her supervisor Sergeant Dionne Beckett are

both Plaintiffs in this action. See Burton Tr., Ex. CC at 15:14-17. Burton testified that she took

a meal break when Beckett instructed her to take a meal break. Id. at 20:25-21:25. Burton also

testified that Beckett, who was responsible for approving her overtime, frequently instructed

Burton to work during her meal period, and told Burton that she could not request overtime for

working during part of her meal period. Id. at 89:14-19; 72:6-73:10. This alleged instruction is

contrary to City policy. See Pestana 30(b)(6) Tr., Ex. H at 59:9-60:20, 138:20-139:24, 197:18-

198:8. Burton testified that on one occasion, she submitted an overtime request for working

during her meal period, but that Beckett denied that request. See Burton Tr., Ex. CC at 70:24-

72:22, 76:1-14. Again, if true, this allegation demonstrates that Beckett deviated from establish

City policy with respect to overtime. Burton testified that she did not submit any further

overtime requests for working during her meal break after Beckett denied that request. Id.




                                                 19
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 23 of 29



       Thus, while Officers and Sergeants work in the same DHS facilities and are both broadly

tasked with securing those facilities, Sergeants have materially different job responsibilities than

Officers, particularly with regard to initially approving Officers’ timesheets and overtime

requests, as well as scheduling when Officers can take their meal periods. Most significantly,

these additional timekeeping and meal period supervisory responsibilities shouldered by

Sergeants form the basis of the off-the-clock overtime claims made by the plaintiff Officers in

this case. Therefore, all Plaintiffs are not similarly situated because Officers and Sergeants have

materially different job responsibilities, and because plaintiff Officers’ off-the-clock overtime

claims are based upon the alleged supervisory conduct of plaintiff Sergeants.

       2.      Plaintiffs’ Claims are Dependent upon Individualized Factors such as their
               Particular Supervisors, Posts and Assignments, Facilities, and Personal
               Customs and Preferences

       Far from alleging a common, unlawful policy, the testimony of the twenty-three deposed

Plaintiffs clearly demonstrates that Plaintiffs’ off-the-clock overtime claims are based on

Plaintiffs’ individual, highly fact-specific employment circumstances.       To establish liability

under the FLSA, a plaintiff must demonstrate that she performed work, never received

compensation for that work, “and that the employer had actual or constructive knowledge of that

work.” Kuebel v. Black & Decker, Inc., 643 F.3d 352,365 (2d Cir. 2011); Zivali, 784 F. Supp. 2d

at 468 (“In the absence of a company-wide policy or practice, plaintiffs will have to demonstrate

that each individual manager had actual or constructive knowledge that plaintiffs were

performing off-the-clock work without proper compensation.”) But when the question of an

employer’s actual or constructive knowledge requires an individualized assessment, certification

is improper. See Gordon v. Kaleida Health, 299 F.R.D. 380, 392, 404 (W.D.N.Y. 2014).

       To determine whether plaintiffs establish that members of the collective are similarly

situated with regard to their employment settings, courts may look to “whether the plaintiffs are

                                                20
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 24 of 29



employed in the same corporate department, division, and location; whether they advance similar

claims; whether they seek substantially the same form of relief; and whether they have similar

salaries and circumstances of employment.” Zavala, 691 F.3d at 537. Relevant factors include:

the number and location of employees, number of supervisors, differences in hose supervisors’

practices, and whether those supervisors adhered to the alleged unlawful policies or practices

identified by plaintiffs. Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279, 300 (S.D.N.Y. 2015); Zivali

784 F. Supp. 2d at 464-65; see also Thind v. Healthfirst Mgmt. Servs., LLC, 2016 U.S. Dist.

LEXIS 170503, at *3 (S.D.N.Y. 2016) (“Differing factual circumstances, particularly with

regard to differences in supervisory authority, can provide justification for decertification.”);

Morano v. Intercontinental Capital Grp., Inc., 2012 U.S. Dist. LEXIS 100830, at *7 (S.D.N.Y.

2012) (decertifying class in part due to “differences in . . . supervising directives”).

       In DeSilva v. N. Shore-Long Island Jewish Health System, 27 F. Supp. 3d 313, 321

(E.D.N.Y. 2014), for example, the court reviewed, among other items, the number of

departments, business units, positions, management practices with respect to meal breaks, and

the practices of employees with respect to reporting time worked. See DeSilva, 27 F. Supp. 3d at

323-35. The court, in decertifying the collective, explained that representative testimony could

not answer questions of liability because “when [p]laintiffs took meal breaks, and the frequency

with which they took them depended upon their particular work environment and their job

duties.” Id. Similarly, in Zivali, the court decertified the collective where “the evidence points

to an extremely wide range of company practices in the context of varied factual and

employment settings.” Zivali, 784 F. Supp. 2d at 464. Additionally, the Seward court ruled that

the plaintiff failed to demonstrate that he shared “common factual and employment settings with

all of the opt-in plaintiffs,” as a result of a “uniform and pervasive policy requiring off-the-clock



                                                  21
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 25 of 29



work” due to the various team functions, job duties, and individual plaintiff experiences.

Seward, 2012 U.S. Dist. LEXIS 49688, at *80; see also Zivali, 784 F. Supp. 2d at 463-67.

       Here, Plaintiffs testified that their off-the-clock claims differed greatly based upon: how

their individual supervisors administer meal breaks and timekeeping, which DHS facilities they

are assigned to and what their specific assignments are. Further, Plaintiffs’ own preferences and

practices have a large impact on their individual claims, including when a particular Plaintiff

prefers to arrive at work, and the minimum amount of time worked beyond their scheduled hours

for which a Plaintiff would request overtime. Indeed, the seven deposed Plaintiffs who served as

Sergeants varied greatly with regard to how they handled their subordinates’ timekeeping and

meal breaks. Most deposed Sergeants testified that if an Officer worked overtime but did not

submit a request for overtime, the Sergeant would tell the Officer to submit an overtime request.

See Abraham Tr., Ex. M at 115:25-116:7; Henry Tr., Ex. FF at 22:23-23:16; Mas Tr., Ex. U at

101:18-25; Dudzik Tr., Ex. T at 145:11-16. However, Plaintiff Brian McCraw testified that he is

not required to tell his subordinates to request overtime, and that it is the Officer’s responsibility

to request overtime. See McCraw Tr. Ex. P at 170:6-172:3. In contrast, Discovery Plaintiff

Marcos Cartagena testified that if one of his Officers had not submitted an overtime request for

time he or she worked beyond their scheduled hours, he would not only instruct the officer to

submit an overtime request, but would report the incident to his supervising Lieutenant if the

Officer thereafter failed to submit an overtime request. See Cartagena Tr., Ex. EE at 92:12-15.

Additionally, Plaintiffs who served as Sergeants testified that they had varying practices with

regard to asking Officers to work during their meal breaks. Discovery Plaintiff Edmund Henry

testified that he never directed his subordinates to work during their meal periods. See Henry

Tr., Ex. FF at 87:10-15. Conversely, several Plaintiffs who served as Sergeants testified that



                                                 22
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 26 of 29



they had pulled Officers off of their meal periods to address arrests or other incidents, but if

possible, let the officers finish their meals when the incidents in question were resolved. See

Mas Tr., Ex. U at 90:25-91:12; McCraw Tr., Ex. P at 171:3-8; Dudzik Tr., Ex. T at 148:1-14.

       Moreover, several Plaintiffs testified that whether they took a meal break varied

depending upon their specific assignments.         Discovery Plaintiff Augustin testified that he

consistently works during his meal break because he is assigned to Operations, and has to be at

the desk to answer phones and respond to emails. See Augustin Tr., Ex. BB at 61:6-64:12.

However, Augustin testified that when he was assigned to LIFE Shelter and was not in

Operations, whether he worked during his meal break depended upon his assigned post for the

day. Id. at 61:6-65:9. Several Plaintiffs testified that if they were on an arrest or hospital detail,

they typically would not take a meal break, and would often work beyond their scheduled hours.

See Burton Tr., Ex. CC at p. 67:2-70:20; Cruz Tr., Ex. II at 84:1-19, 87:19-88:12; Dudzik Tr.,

Ex. T at p. 133:18-24; Francois Tr., Ex. Y at 98:4-14; 100:14-101:11; 105:24-106:4. Discovery

Plaintiff Rosario testified that once every two weeks, he was on motor vehicle operator duty and

worked through his meal break. See Rosario Tr., Ex. Q at 57:2-58:12, 68:13-17; 77:17-78:9.

       Finally, Plaintiffs off-the-clock claims are based upon their own personal preferences and

customs. For instance, as cited supra in Section III.B of the Statement of Facts, Plaintiffs’

testimony varied greatly with regard to the minimum amount of time worked beyond their

scheduled hours for which they would request overtime.            Discovery Plaintiff Miguel Cruz

testified that he would request overtime for any amount of time worked beyond his scheduled

hours, while other Plaintiffs’ answers as to the minimum amount of time they would request as

overtime widely ranged from 10 to 90 minutes. See Cruz Tr., Ex. II at 98:8-21; Seidi-Gbamuse

Tr., Ex. HH at 92:7-93:13; Augustin Tr., Ex. BB at 71:22-72:19. Therefore, based upon the



                                                 23
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 27 of 29



testimony of the Plaintiffs and the facts cited above, Plaintiffs’ off-the-clock claims are not

suitable for collective treatment because they are based upon individualized factors such as

Plaintiffs’ supervisors, posts and assignments, facilities, and personal customs and preferences.

       3.      Plaintiffs’ Claims are Subject to Individualized Defenses.

       Additionally, the Court should decertify the collective in this case because their off-the-

clock overtime claims are subject to individualized defenses that are not common to all plaintiffs.

See Zavala, 691 F.3d at 536-537. In the absence of an unlawful, agency-wide policy or practice,

in order to establish liability under the FLSA, Plaintiffs bear the burden of proving “that the

employer had actual or constructive knowledge” of work they performed without compensation.

Kuebel, 643 F.3d at 365. However, Plaintiffs’ testimony demonstrates that their off-the-clock

claims differ greatly with regard to what defenses are available to Defendant on the issue of

liability, particularly with regard to Defendant’s alleged actual or constructive knowledge that

Plaintiffs performed work without compensation.

       For example, as cited supra in Point III.A of the Statement of Facts, some officers

testified that they very rarely worked during their meal periods, and in the limited instances

where they had to work during their meals due to an emergency incident, were permitted to

finish the meal period once the incident was addressed. See Maniotis Tr., Ex. O at 64:6-66:24;

Francois Tr., Ex. Y at 98:4-99:10; Abraham Tr., Ex. M at 119:23-120:25. However, some

Plaintiffs testified that they frequently worked for part or all of their meal periods, often at the

direction of Sergeants or other supervisors, and were unable to finish those meal periods. See

Augustin Tr., Ex. BB at 61:6-65:13; Burton Tr., Ex. CC at 89:14-19; Brackett Tr., Ex. DD at

27:6-24; 13:19-14:8; Henry Tr., Ex. FF at 29:13-30:25; 77:23-78:12.             Relatedly, several

plaintiffs testified that they requested overtime for working during their meal period, and either

believed they received overtime compensation, or were not sure if they received overtime

                                                24
       Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 28 of 29



compensation. See Maniotis Tr., Ex. O, at 66:25-68:15; L. Johnson Tr., Ex. GG at 50:4-52:9; C.

Vasquez Tr., Ex. LL at 54:3-15. Several plaintiffs testified that they requested overtime for

working through their meal period and were denied. See Burton Tr., Ex. CC at 71:21-73:10;

76:1-18; Duzik Tr., Ex. T at 135:7-136:22. Several plaintiffs testified that they were told that

they could not request overtime for working during their meal period. See Cook Tr., Ex. S at

50:8-53:24; McCraw Tr., Ex. P at 145:12-146:15. Several plaintiffs testified that they never

requested overtime for working during their meal period because they never thought about doing

that, or did not know that they could do that. See Seidi-Gbamuse Tr., Ex. HH at 81:24-83:3;

Abraham Tr., Ex. M at 98:2-99:3; Cartagena Tr., Ex. EE at 79:18-80:20.

       As illustrated by these differences in testimony, all Plaintiffs are subject to individualized

defenses based in part upon whether they were compensated for work performed during their

meal periods, as well as whether they requested overtime compensation through CityTime. If,

upon the City’s anticipated motion for summary judgment, this Court determines that there is no

single, supposedly unlawful Citywide policy, Plaintiffs’ off-the-clock overtime claims would

depend upon whether a particular Plaintiffs’ supervisor had knowledge on a particular day of that

particular Plaintiff performing off-the-clock work for which he or she was not compensated.

Zivali, 784 F. Supp. 2d at 467-468. Because Defendant’s actual or constructive knowledge is a

prerequisite of liability, determining liability here requires a highly individualized factual

analysis that is incompatible with collective certification. Therefore, Plaintiffs are not similarly

situated because their off-the-clock claims are subject to individualized defenses, are unsuitable

for collective treatment, and require a case-by-case analysis. For the reasons set forth above, the

Court should decertify the conditionally-certified 216(b) collective.




                                                25
        Case 1:16-cv-08719-AJN Document 117 Filed 04/15/19 Page 29 of 29



                                         CONCLUSION

       WHEREFORE, Defendant respectfully requests that this Court decertify the 216(b)

collective that was conditionally certified, together with such other and further relief as the Court

deems just and proper.

Dated: New York, New York
       April 15, 2019


                                              ZACHARY W. CARTER, Corporation Counsel of
                                              the City of New York
                                              Attorneys for Defendant
                                              100 Church Street, Room 2-139/2-188
                                              New York, New York 10007
                                              (212) 356-2473/1105
                                              kbowers@law.nyc.gov
                                              jshaffer@law.nyc.gov


                                              By:     _____________/s/____________________
                                                      Kerrin A. Bowers
                                                      J. Kevin. Shaffer
                                                      Assistants Corporation Counsel




                                                 26
